                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:03-CR-00224-GCM-CH
 UNITED STATES,

                 Plaintiff,

     v.                                                        ORDER

 HERMAN LAMARK HUNTER,

                 Defendant.


          THIS MATTER comes before the Court sua sponte. Defendant Herman Lamark Hunter

filed a Motion for Reduced Sentence Under the First Step Act of 2018 (ECF Doc. 85) on December

16, 2020. The Court instructs the Government to respond to that Motion within sixty (60) days of

entry of this Order.

          SO ORDERED.


                                   Signed: December 17, 2020




          Case 3:03-cr-00224-GCM-CH Document 86 Filed 12/17/20 Page 1 of 1
